Citation Nr: 1632230	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-48 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for ulcerative colitis with erosive esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, which denied an increased rating for ulcerative colitis with erosive esophagitis.  

By an April 2014 decision, the Board denied an increased rating for ulcerative colitis with erosive esophagitis.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in May 2015; and in June 2015, the Court issued an Order granting the Joint Motion for Remand.  The Court vacated the April 2014 Board decision.  The matter was remanded to the Board for readjudication consistent with the motion. 

In June 2015, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's June 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

Throughout the entire rating period, ulcerative colitis with erosive esophagitis, manifest by gastroesophageal reflux symptoms has been productive of episodes one to two times a year, with abdominal pain, distress, and cramps, and diarrhea several times daily; it has not been productive of malnutrition, anemia, general debility, serious complications, and severe impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for ulcerative colitis with erosive esophagitis, manifest by gastroesophageal reflux symptoms have not been more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.13, 4.114, Diagnostic Code 7301-7329, 7345-7348 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letter sent to the Veteran in September 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains the Veteran's service treatment records, VA treatment records, lay statements, and VA examination reports.  

The Veteran was afforded VA examinations, most recently, in September 2015 (pursuant to the June 2015 Board Remand).  See Stegall, 11 Vet. App. 268.  The opinions considered all the pertinent evidence of record, to include the statements of the Veteran, in order to adequately assess the nature and severity of the Veteran's ulcerative colitis with erosive esophagitis.  See Stegall, 11 Vet. App. 268.  Accordingly, the Board finds that the September 2015 examinations are adequate with regard to the appeal of an increased rating for ulcerative colitis with erosive esophagitis.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 
      
      
      II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's disability is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7346-7323 (2015).  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 7323 is used for rating the Veteran's ulcerative colitis, while DC 7346 represents hiatal hernia, the underlying source of the disability.

Under DC 7323, moderately severe ulcerative colitis, with frequent exacerbations, is rated 30 percent disabling.  Severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114. 

DC 7346 provides for a 30 percent rating with evidence of hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  Id.

Under 38 C.F.R. § 4.113 , certain coexisting diseases of the digestive system, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See Esteban v. Brown, 6 Vet App 259 (1994); 38 C.F.R. § 4.14 (2015).  Thus, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Also for consideration, is whether the collective effect of a veteran's service connected disabilities makes the disability picture and unusual or exceptional one.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age. 38 C.F.R. §§ 3.341(a), 4.16(a).  

After reviewing the entire claims file, the Board finds that the Veteran's ulcerative colitis has been not more than 30 percent disabling throughout the period on appeal.

In August 2009, the Veteran reported a recent worsening of symptomology which included six to eight bowel movements each day with abdominal pain associated with at-home stress.  In September 2008, the Veteran underwent a colonoscopy.  It was thought that the Veteran had evidence of quiescent colitis.  In October 2008, the Veteran was noted to be having three to four bowel movements per day, which was typical for him when his disease was quiescent.  The impression was quiescent colitis, and it was noted that the Veteran's ulcerative colitis was well-controlled.  An esophagogastroduodenoscopy (EGD) revealed distal esophagitis.

On VA examination in September 2009, the Veteran reported that over the preceding few years he had begun experiencing flare-ups of symptoms three to four times a year.  Flare-ups included abdominal pain, distress, and cramps, and were triggered by stress.  The Veteran's weight had been stable since 1998 in the range of 202 to 213 pounds, and he was without vomiting, nausea, or constipation.  Diarrhea was present, with five to six watery/loose stools per day.  With regard to occupational effects, the Veteran reported that because he needed to use a bathroom frequently he had to work on his own schedule.  The Veteran was in no acute distress and there was no evidence of malnutrition.  The examiner's overall impression was that the Veteran's ulcerative colitis was stable, with only occasional flare-ups and mild residual functional impairments. 

In April 2010, the Veteran's symptoms included increasing upper abdominal dyspepsia, bloating and belching. Colitis symptoms were nonetheless described as "under control."  The Veteran exhibited some weight-gain, at 226 pounds, and it was advised that he lose some weight.  On examination, the abdomen was not tender and the attending physician indicated that any exacerbation of gastroesophageal reflux disease (GERD) symptoms was secondary to weight gain and increased alcohol consumption.  In September 2010 the Veteran endorsed feeling "worse," but the report of treatment was without identification of any specific worsening.  The abdomen was soft, non-tender and non-distended.

Pursuant to the June 2015 Board remand, the Veteran was afforded a September 2015 VA intestinal conditions examination.  He reported having two colonoscopies, since his last September 2009 VA examination, neither showing active colitis.  The Veteran remained stable daily on mesalamine.  He reported flares triggered by stress one to two times each year.  Flare-ups consisted of abdominal pain, distention and gas with bloody/watery diarrhea (up to ten times a day) and could last up to a week.  He stated that he was able to function during a flare-up.  During flares, he typically added cortisone enemas.  Continuous medication, namely mesalamine was noted to be required for control of the Veteran's intestinal condition.  He denied having any surgical treatment for his intestinal condition.  Signs or symptoms attributable to his non-surgical non-infectious intestinal condition included diarrhea and abdominal distention.  The examiner indicated that the Veteran had occasional episodes of bowel disturbance with abdominal distress.  He did not have any weight loss, malnutrition, serious complications, or other general health effects attributable to his intestinal condition.  He did not have any benign or malignant neoplasm or metastases related to his condition.  Diagnostic testing was not performed.  The examiner concluded by indicating that the Veteran's intestinal condition did not impact his ability to work.

Pursuant to the June 2015 Board remand, the Veteran was afforded a September 2015 VA esophageal conditions examination.  The examiner noted the Veteran to have mild distal esophagitis noted on EGD in 1999 and 2008.  The Veteran reported that he was asymptomatic as long as he took his prescribed medication.  He further reported running out of medication and after one to two days off medication, he suffered from belching, heartburn, and reflux symptoms.  The examiner indicated that the Veteran's signs and symptoms due to his esophageal conditions include infrequent episodes of epigastric distress, pyrosis, and reflux.  The Veteran did not have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The examiner indicated that the Veteran's esophageal condition did not impact his ability to work.

The Veteran's ulcerative colitis has been essentially stable - and less than severe -throughout the period on appeal.  While flare-ups have occurred, the Veteran has reported such occurrences, most recently, only one to two times a year, and he is not suffering from malnutrition as evidenced by weight gain since 2009.  The Veteran's primary symptoms have included frequent diarrhea, abdominal distension, and GERD, but without accompanying vomiting, weight loss, hematemesis or anemia.  Additionally, the physical Veteran's health between flare-ups has not been severely impaired.

A higher rating is also not shown to be warranted under Diagnostic Code 7346.  The Veteran has experienced some symptoms as a result of his ulcerative colitis including abdominal pain and frequent need to use the bathroom.  However, the 30 percent rating that is assigned recognizes that the Veteran's condition causes considerable impairment of health.  To achieve a 60 percent rating the symptoms have to essentially be productive of severe impairment of health.  Here, they have not been.  The Veteran has not experienced weight loss or anemia; and to the extent he has experienced vomiting, it has not been of such frequency as to be considered productive of severe impairment of health.  As such, a higher rating is not warranted under Diagnostic Code 7346.

Without any of the foregoing symptoms, the criteria for a rating in excess of 30 percent are not met.

The Board has reviewed the Veteran's treatment history in light the entire schedule of ratings for the digestive system in order to determine if a rating of greater than 30 percent is warranted under an alternative Code, but finds that one is not.  Of particularly potential applicability is DC 7307 which provides a 60 percent rating for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.113, DC 7307.  The record, however, including VA gstrointestinal clinical visits in April and September 2010, provides no findings of hemorrhages, or large ulcerated or eroded areas of the throat.

The Veteran is competent to report on gastrointestinal symptomatology which is observable, such as frequency of bowel movements, abdominal discomfort, and symptoms of to heart-burn.  Nonetheless, the Veteran's endorsed disability, when combined with the evidence of record, does not show that the disability has more closely approximate any schedular criteria for a rating of greater than 30 percent.

Here the schedular rating criteria used to rate the Veteran's ulcerative colitis, reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability on the basis of gastrointestinal symptomatology including a wide range of symptoms such as abdominal pain, changes in weight, anemia, diarrhea, malnutrition, nausea, gastritis, and frequency of episodes; thus, the demonstrated and reported manifestations - namely episodic abdominal pain, frequent diarrhea, and gastritis - are contemplated by the provisions of the rating schedule.  Moreover, the schedule provides that a higher rating is available if the totality of the Veteran's symptomatology causes severe impairment of health. In so doing, the Board necessarily considers the entirety of the Veteran's symptomatology within the context of the schedular rating criteria.  As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.

The Board takes further notice that the Veteran is currently service-connected for other disability aside from his ulcerative colitis.  Here, the Veteran has not asserted, and the evidence does not indicate, that he experiences a collective effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Johnson, 762 F.3d 1362; Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions. 

Thus, the Board finds the schedular rating criteria contemplate the Veteran's symptoms of the Veteran's  and has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. §3.321(b) (1) is not warranted.  Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of ulcerative colitis, and the Veteran himself reported that he is able to continue working by maintaining an independent schedule as a way to mitigate the effects of frequent diarrhea.  The Board finds that the record has not raised the question of whether a TDIU is warranted; thus no discussion or remand of such a claim in warranted.

Accordingly, the Board concludes that the Veteran's service-connected ulcerative colitis with erosive esophagitis, manifested by gastroesophageal reflux symptoms has been not approximated the criteria for more than a 30 percent rating throughout the entire period on appeal.  As the preponderance of the evidence is against assigning a higher rating or referring the case for extraschedular consideration, there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7


ORDER

A rating in excess of 30 percent for ulcerative colitis is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


